
	

115 S3006 IS: Keep Buying American Act of 2018
U.S. Senate
2018-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3006
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2018
			Ms. Stabenow (for herself, Ms. Baldwin, Mr. Murphy, Ms. Smith, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To require publication of the annual reports required under the Presidential Order on Buy American
			 and Hire American.
	
	
		1.Short title
 This Act may be cited as the Keep Buying American Act of 2018.
		2.Publication of annual reports on Buy American and Hire American compliance
 (a)In generalThe head of each agency required to submit reports under Executive Order 13788, entitled Buy American and Hire American, (or any successor order) shall make each report available to the public, and submit each report to Congress, at the same time the head of the agency submits the report to the Secretary of Commerce and Director of the Office of Management and Budget.
 (b)Publication of previous reportsNot later than 90 days after the date of the enactment of this Act, the head of each agency that was previously required to submit a report under Executive Order 13788 shall make each such report available to the public, and submit each such report to Congress.
